Citation Nr: 0943313	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from December 1968 to 
November 1970.  During his active service, the Veteran served 
heroically in the Republic of Vietnam, where he earned the 
Combat Action Ribbon and the Cross of Gallantry with a palm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran's PTSD is manifested by symptoms including suicidal 
ideation; obsessively ritualistic behavior; panic attacks; 
and irritability, anxiety, and depression that inhibit his 
ability to maintain interpersonal relationships and render it 
difficult for him to adapt to stressful circumstances.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been more nearly approximated since the August 2006 
claim for increase.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
September 2006 letter in connection with his claim, which 
advised the Veteran that he needed to submit evidence that 
his disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  Similar information regarding the 
types of evidence considered when assigning a disability 
evaluation was provided in a May 2008 letter.  The September 
2006 letter also advised the Veteran how effective dates are 
assigned, and the type evidence which impacts that 
determination.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports, and statements 
from the Veteran and his employer in support of his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connected for PTSD was established by an August 2004 
rating decision.  The Veteran filed a claim for an increased 
evaluation in August 2006.  The Veteran contends that he is 
entitled to a higher disability rating for PTSD.  Such 
disability is currently rated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  

Given the weight of the evidence of record reviewed by the 
Board, the Board finds that an increased evaluation of 70 
percent, but not greater, is warranted from the date of the 
claim for increase.  Specifically, the Board notes the 
relatively low 
GAF scores of 50 and 45 during the December 2006 and 
September 2008 VA examinations.  Furthermore, the Veteran 
demonstrated suicidal ideations throughout the pendency of 
his claim, although he never had any specific plan or action 
on such thoughts.  The Veteran also demonstrated passive and 
transient homicidal ideations, particularly against those of 
Asian descent with whom he worked.  

While the Veteran's impulse control was always described as 
good, the VA examiners noted a high level of irritability and 
a somewhat volatile temper.  This is confirmed by the 
manager's statement in June 2008 that the Veteran, while 
never physically violent, frequently would get into verbal 
altercations at work.  The examiners further noted frequent 
problems with irritability and anger with his live-in 
girlfriend, and even one examiner noted the Veteran's 
propensity to have a series of "broken interpersonal 
relationships."  In particular, during the September 2008 
examination, the Veteran's only reported relationships were 
with his daughter and live-in girlfriend.  The daughter's 
relationship was no longer close following her marriage.  The 
Veteran's relationship with his live-in girlfriend was 
strained, marked with frequent arguments, and the Veteran 
specifically stated that he was unsure how long the 
relationship would last.  The Board finds that this is 
demonstrative of an inability to establish and maintain 
effective relationships, particularly at work and socially.

Also, the Board notes that the Veteran is fully capable of 
maintaining minimal hygiene and performing activities of 
daily living.  However, the Veteran's appearance, 
particularly during VA examinations, appears to be somewhat 
odd.  The Veteran came to VA examination wearing hunting 
clothing at both his December 2006 and September 2008 
examinations, even though he denied being a hunter.  The 
Veteran came dressed in combat fatigues to a VA examination 
in January 2008.  At all these examinations, the Veteran was 
noted as being anxious and tense.  Throughout the appeal 
period, the Veteran described panic attacks, which worsened 
from two or three times a month to every day, several times a 
day.  Every VA examiner noted that the Veteran's 
hypervigilance, anxiety and depression hindered his ability 
to function at work.  Thus, the Board finds that the 
Veteran's unusual dress and claims of increasing panic 
demonstrate that the Veteran's symptoms affect his ability to 
function effectively, and impair his ability to adapt to 
stressful circumstances, particularly as it relates to the 
Veteran's job.

The Board finally notes that the Veteran was described as 
having obsessions, particularly safety-related compulsions.  
These compulsions include repeatedly checking the locks on 
his doors and windows, and a fear of something horrible 
occurring if he failed to check.

The Board finds that the foregoing evidence reflects that the 
Veteran's PTSD symptoms more nearly approximate those of a 70 
percent rating.  However, such symptomatology does not 
support a 100 percent rating.  An outpatient treatment record 
reflects a GAF score of 32 "on admission" to outpatient 
treatment after a three year lapse; he attended psychotherapy 
but was not interested in medication.  However, the evidence 
as a whole reveals that the Veteran never demonstrated any 
hallucinations or delusions.  Nor was the Veteran ever 
disoriented, and was continuously described as oriented to 
time, place and person.  Furthermore, as noted above, while 
the Veteran was unusually dressed, the Veteran possessed the 
ability to at least minimally maintain his personal hygiene.  
The Veteran's memory had only a mild impairment of his 
immediate memory, and the Veteran never forgot who he or any 
of his close relatives were.  

In addition, while the Veteran claims suicidal and homicidal 
ideations, the Veteran does not seem to be a danger to 
himself or others.  Specifically, the Veteran's ideations 
were always described as passive and transient, and no 
specific plans or intentions were ever manifested.  In fact, 
as to any homicidal ideations of hurting other people, the 
Veteran rationally began staying home from work in order to 
prevent himself from hurting others.  Moreover, the Board 
finds that such rational thought is evidence that the 
Veteran's thought processes are not grossly impaired.  Such 
findings are further supported by the GAF scores assigned, 
which are significantly higher than scores reflecting a 
persistent danger to self or others.  
Most importantly, the Veteran is currently employed as a 
poker dealer, which preponderates against a finding of total 
occupational impairment.  Finally, both VA examiners 
concluded the Veteran's PTSD symptomatology did not result in 
total occupational and social impairment.  

In light of the above, and after giving the benefit of the 
doubt to the Veteran, the Board finds that the Veteran's 
symptomatology more nearly approximates an evaluation of 70 
percent for his service-connected PTSD since the August 2006 
claim for increase, but that a rating in excess of 70 percent 
is not warranted for any time period during the pendency of 
the Veteran's claim.  38 C.F.R. § 4.7.

The Board has considered whether the Veteran's service-
connected PTSD presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


